PER CURIAM ORDER
It is this 16th day of February, 1982
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed and the case remanded to the Court of Special Appeals with directions to reverse the judgment of the Circuit Court for Prince George’s County and to remand the case to the Circuit Court for Prince George’s County for a new trial. Costs to be paid by Prince George’s County. See Williams v. State, 292 Md. 201, 438 A.2d 1301 (1981). See also Brookhart v. Janis, 384 U.S. 1, 4, 86 S. Ct. 1245, 1247, 16 L. Ed. 314 (1966); Dutton v. State, 123 Md. 373, 386-390, 91 A. 417 (1914).